Dear Ms. Teamer:
You have requested an opinion from this office concerning whether the City of Bastrop and the Parish of Morehouse may form a city/parish form of government by adopting a home rule charter.  You also inquired as to whether the legislature must appoint a charter commission and prescribe the method by which the electors may petition for an election to adopt the charter.
R.S. 33:1395 provides that:
Any parish or municipality may draft, adopt, or amend a home rule charter.
Furthermore, Article VI, Section 5(D) of the Louisiana Constitution of 1974 provides in part, as follows:
      Two or more local governmental subdivisions within the boundaries of one parish may adopt a home rule charter under this Section if approved by a majority of the electors in each affected local governmental subdivision voting thereon in an election held for that purpose.
The clear language of R.S. 33:1395 A. indicates that there are no threshold restrictions on a municipality's capacity to adopt a home rule charter.  Both the City of Bastrop and the Parish of Morehouse qualify as a "parish or municipality."  Additionally, Article VI, Section 5(D) authorizes the two governments to make the change, provided each gathers a majority vote from its electors.
Moreover, R.S. 33:1395 sets forth the method required by law to adopt a home rule charter, namely a charter commission.  Article VI, Section 5(D) further provides the following:
      The legislature shall provide by law the method of appointment or election of a commission to prepare and propose a charter . . .
It is not statutorily mandated, however, that the legislature actually appoint the charter commission, but rather it must provide only the method of appointment.  Article VI, Section 5(A) and (B) further illustrate the scope of the legislative duty.  Part A provides that "The governing authority of a local governmental subdivision may appoint a commission . . ."  Part B states that "The governing authority shall call an election to elect such a commission . . ."
Finally, Article VI, Section 5(B) sets forth the procedure for calling a commission election.  It states:
      The governing authority shall call an election to elect such a commission when presented with a petition signed by not less than ten percent of the electors or ten thousand electors, whichever is fewer, who live within the boundaries of the affected subdivision, as certified by the registrar of voters.
Again, Article VI, Section 5(D) requires the legislature to provide the "method by which the electors may petition for an election . . ."
It is the opinion of this office that the City of Bastrop and the Parish of Morehouse may adopt a city/parish form of government, provided each gains majority support from its electors.  Furthermore, the local governmental subdivisions must only call on the legislature to provide the method of appointment or election of the charter commission.
I trust this answers your inquiry.  If I can be of further assistance, please do not hesitate to contact me.
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: GLENN R. DUCOTE Assistant Attorney General
GRD/vls-0495l